Citation Nr: 0424821	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that reopened and denied the veteran's claim 
for service connection for PTSD.  In November 2003, a hearing 
was held at the RO before the undersigned Acting Veterans Law 
Judge.

As discussed in more detail below, the veteran's claim is 
being reopened and then REMANDED for additional development.  
The case is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
last denied by a September 1993 rating decision; the veteran 
was notified of that determination and of his appellate 
rights, but he did not complete an appeal.

2.  The veteran applied to reopen his claim for service 
connection for PTSD in May 2001.

3.  Evidence received since September 1993 decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
PTSD.



CONCLUSIONS OF LAW

1.  The September 1993 RO rating decision that denied 
reopening of the claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2003).

2.  Evidence received since the September 1993 decision is 
new and material, and the veteran's claim for entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on the VA certain notification 
requirements.  Final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by the VA on or after November 9, 2000, 
as well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Most 
recently, the VCAA was revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  

The Board notes that this claim is being reopened, so it is 
clear sufficient evidence was developed for a favorable 
determination in that respect.  Accordingly, no further 
discussion of the VCAA is warranted as to the issue of 
whether new and material evidence has been submitted in this 
case.  However, as discussed in more detail below, further 
assistance to the appellant will be required before his claim 
can be adjudicated on the merits.


The RO denied the veteran's original claim for service 
connection for PTSD in September 1986, and the veteran did 
not appeal that rating decision.  He then filed a claim to 
reopen, which was denied in a February 1991 rating decision.  
He appealed that decision, and the Board then denied the 
veteran's application to reopen a claim for service 
connection for PTSD in February 1993.  A September 1993 
rating decision then also denied reopening of the claim.  The 
veteran was notified of that determination in September 1993, 
and he never filed an appeal.  The September 1993 rating 
decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302. 

In May 2001 the veteran applied to reopen the claim for 
service connection for PTSD.  Since the claim had been 
previously denied, that is a claim to reopen.  In order to 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.


In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible.").

In the December 2001 rating decision on appeal, the RO 
decision reopened the claim on the basis of his submission of 
new and material evidence.  Following a de novo review, his 
PTSD claim was then denied on the merits.  Notwithstanding 
the RO's reopening of the PTSD claim, the Board is required 
by statute to review whether new and material evidence has 
been submitted to reopen a claim which has been previously 
adjudicated before it has jurisdiction to consider that 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  
Accordingly, despite the RO's findings, the Board must 
initially determine if there is new and material evidence 
before proceeding to the merits of the claim.

The basis of the initial denial of this claim in a September 
1986 rating decision was that the evidence did not show 
diagnosis of PTSD.  The February 1993 Board decision and the 
September 1993 rating decision also denied the application to 
reopen the claim because the additional evidence still did 
not show treatment for PTSD.  

Evidence received since the last denial of this claim in the 
September 1993 rating decision includes a report of a 
February 2000 VA Medical Center admission that shows that the 
veteran has a psychiatric diagnosis of PTSD.  The Board finds 
that there is new and material evidence submitted so as to 
permit a reopening of the veteran's service connection claim 
for PTSD.  The new evidence at least "contribute[s] to a 
more complete picture of the circumstances surrounding the 
origin" of the veteran's claimed psychiatric disorder, to 
include the issue of whether the condition, in fact, exists 
and is related to his military service.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  To this extent, the appeal is 
allowed.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.


ORDER

The application to reopen a claim for service connection for 
PTSD is granted.


REMAND

In order to assure that the evaluation of the appellant's 
claim is fully informed, the RO should attempt to verify the 
alleged stressors.  He has provided locations and dates for 
some of the alleged stressors.  Based on the information of 
record, the RO should contact the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for its assistance in 
verifying the reported stressors.  

The veteran's service personnel records show that he was 
assigned to Company B, 716th Military Police Battalion, 
during his period of overseas service in the Republic of 
Vietnam (April 1972 to March 1973).  The veteran has reported 
that he was stationed at Ton Son Nhut Airbase in Vietnam.  
According to his accounts of his in-service stressors, on 
April 17 and April 20, 1972, he was present during enemy 
rocket attacks.  He has also listed stressful incidents that 
occurred in Vietnam in January and February 1973.  (The 
veteran listed one stressor that occurred in Vietnam on March 
17, 1973, but his service personnel records show he was no 
longer in Vietnam on that date.)  It would be helpful to 
obtain the veteran's unit history records for April 1972 and 
January to February 1973, when the reported stressors 
occurred, in order that we may verify the veteran's account.  


It appears relevant treatment records remain outstanding.  
The veteran testified that he receives treatment at the 
Puerto Rican Veterans Association, and he also submitted a 
letter from the Springfield Vet Center referencing treatment 
in 2000.  Attempts to obtain these records should be made.

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  Tell the veteran to send VA copies of 
any evidence relevant to his claim that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Ask the veteran to complete any 
necessary release forms authorizing VA to 
request his treatment records from the 
Puerto Rican Veterans Association and the 
Springfield Vet Center for psychiatric 
treatment received since 2000.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  Contact USASCRUR, and furnish them a 
copy of the veteran's personnel records, 
statements received from the veteran in 
May 2002 and July 2003 which detail his 
claimed stressors.  The RO should request 
copies of the unit history of the 716th 
Military Police Battalion for the periods 
of April 1972 and January to February 
1973, and request that it provide any 
other information which might corroborate 
the following alleged stressors. 


4.  If, and only if, the evidence 
received pursuant to the above shows 
diagnoses of PTSD and confirms any of the 
veteran's claimed stressors, then the RO 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether any diagnosed PTSD is related to 
his military service.  After a review of 
all pertinent evidence and evaluation of 
the veteran, the VA psychiatric examiner 
should determine whether he currently 
suffers from PTSD as a result of his 
military experiences in Vietnam.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
only the verified history detailed in the 
reports provided by USASCRUR and/or the 
RO may be relied upon.  

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advice the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  However, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	Michelle L. Kane 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



